                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,                      DEFENDANT MARVIN MURILLOS-
           Plaintiff,                          SELIZ’S SENTENCING
                                               MEMORANDUM

         vs.                                   Case No. 20-CR-17-WMC

MARVIN A. MURILLOS-SELIZ,
          Defendant.




         Marvin Murillos-Seliz, by attorney Jeff W. Nichols, respectfully requests that this

Court, the Hon. William M. Conley presiding, consider this memorandum in support of

his request for a sentence within the advisory guideline range equal to the amount of time

he has already served in custody and as additional information to be considered by the

court.



         I.    PERSONAL

         Marvin is a responsible, hard-working family man. He came to America for the

opportunity to work and send money back to his family in Honduras. He has at times

worked two jobs simultaneously.



         II.   INSTANT OFFENSE

         As the court is aware, Marvin accepted responsibility and pled guilty to illegal

reentry to the country.




                                              1
          He used no violence in the commission of this offense and does not have any

history of violence.



          III.   SENTENCING STANDARD

          When sentencing an individual, a court is required to determine how best to

comply with 18 U.S.C. § 3553(a)'s “overarching provision instructing district courts to

impose a sentence sufficient, but not greater than necessary, to accomplish the goals of

sentencing.” Kimbrough v. United States, 552 U.S. 85, 128 S. Ct. 558, 564-565 (2007); United

States v. Booker, 543 U. S. 220, 245 (2005). 18 U.S.C. § 3553 requires district courts to give

"respectful consideration" to the guidelines, but "permits the court to tailor the sentence

in light of other statutory concerns as well." Kimbrough, 128 S. Ct. at 570 (citing Booker,

543 U.S. at 245-246): see also Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 594-596

(2007).

          Pursuant to 18 U.S.C. § 3553, the court, in determining the particular sentence to

be imposed, shall consider:

          (1) the nature and circumstances of the offense and the history and
          characteristics of the defendant;
          (2) the need for the sentence imposed- (A) to reflect the seriousness of the
          offense, to promote respect for the law, and to provide just punishment for
          the offense; (B) to afford adequate deterrence to criminal conduct; (C) to
          protect the public from further crimes of the defendant; and (D) to provide
          the defendant with needed educational or vocational training, medical care,
          or other correctional treatment in the most effective manner; (3) the kinds
          of sentences available;
          (4) the kinds of sentence and the sentencing ranges established for- (A) the
          applicable category of offense committed by the applicable category of




                                               2
       defendant as set forth in the [Sentencing] guidelines... in effect on the date
       the defendant is sentenced...;
       (5) any pertinent policy statement;
       (6) the need to avoid unwarranted sentence disparities among defendants
       with similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.


       In making its’ determination, courts should consider the advisory sentencing

guidelines, but must weigh all of the § 3553(a) factors. Gall, 128 S. Ct. at 596. While [§

3553] requires district courts to give "respectful consideration" to the Guidelines,

[citation omitted] Booker "permits the court to tailor the sentence in light of other

statutory concerns as well." Kimbrough, 128 S. Ct. at 570 (citing Booker, 543 U.S. at 245-

246): see also Gall v. United States, 128 S. Ct. at 594-596. A district court is free to impose

a non-guidelines sentence when the guideline range fails to reflect the § 3553(a)

considerations, or when a case "warrants a different sentence regardless." Rita v. United

States, 551 U.S. 338, 127 S. Ct. 2456, 2465 (2007).



       IV.    SENTENCING GUIDELINE CALCULATIONS

       A district court should begin all sentencing proceedings by correctly calculating

the applicable Guidelines range. Gall, 522 U.S. at 596.

       Marvin registered two objections and one clarification to the PSR. Neither

objection by the defense was accepted.

       Marvin maintains that the imposition of one criminal history point for a civil

OWI overstates his criminal history. He was in federal custody and unable to attend the

court hearing at which he was defaulted and found guilty. He was denied the



                                               3
opportunity to contest the charge. The mitigating circumstances of his conviction leads

to the conclusion that the PSR overstates his criminal history.




       V.     SENTENCE THAT IS SUFFICIENT BUT NOT GREATER THAN

NECESSARY

       The sufficient-but-not-greater-than-necessary directive is not a "factor" to be

considered. Rather, it sets an independent upper limit on the sentence a court may

impose.

       The goals of sentencing can be met by a time-served federal sentence.

       Marvin has been in federal custody since February 1, 2020. By his sentencing

date, the almost six-months he has spent in federal custody falls one month shy of the

top of the advisory guideline range. The requested sentence results in a sentence that is

sufficient but not more than necessary to accomplish the goals of sentencing.

       Marvin asks that the court find that he does not have the ability to pay a fine

without impairing his ability to support himself and his family upon his release from

imprisonment.

                                     CONCLUSION

       Mr. Murillos-Seliz asks the Court to grant his request for a term of imprisonment

within the guideline range that results in a time-served sentence.



       Respectfully submitted,




                                             4
Dated July 28, 2020.
                       NICHOLS LAW OFFICE

                       s/ Jeff W. Nichols
                       Jeff W. Nichols SBN 1000916
                       Attorney for Defendant
                       Nichols Law Office
                       354 West Main Street
                       Madison, WI 53703
                       Phone Number (608) 249-8020
                       Fax Number (608) 442-9494
                       Email: jeff@nichlaw.com




                         5
